DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-7 and 14-15 recite the limitation "the latest pattern".  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schimert et al. (U.S. 8,600,917 B1).

Claims 1 and 9, Schimert teaches:
A method and system for learning latest data considering external influence in an early warning system (Schimert, Figs. 4A and 4B), comprising: 
categorizing, performed by an early warning processing device (Schimert, Fig. 4A: 52), machine monitoring variables according to external environment influence (Schimert, Fig. 4A, Col. 13, Lines 64-67 through Col. 14, Lines 1-9, The steps for combining of the data from various sensors, including both ); and 
applying, performed by the early warning processing device, pattern learning method for each of the categorized monitoring variables (Schimert, Col. 14, Lines 6-11, The created segregated data set 68 is used along with an empirical model 54 and a time evolution model 70, i.e. pattern learning methods, to generate a predicted state 72.).
Schimert does not explicitly teach:
Applying the pattern learning method differently for each of the categorized monitoring variables.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, for each type of operational data to be applied differently to the empirical model 54 and time evolution model 70 for generating a predicted state.  For example, Schimert discloses a plurality of types of operational data (see Schimert, Col. 5, Lines 64-67 through Col. 6, Lines 1-4).  Thus, one of ordinary skill in the art would recognize that applying an empirical model and time evolution model to EGT, for example, would be different than applying the empirical model and time evolution model to engine spool speeds, because the operational data is different.

Claims 2 and 10, Schimert further teaches:
The step of categorizing according to the external environment influence includes: 
calculating a degree of correlation between each of the machine monitoring variables and each of external environmental factors (Schimert, Col. 14, Lines 11-13, If the segregated data matches ); and 
categorizing the machine monitoring variables according to the calculated degree of correlation value (Schimert, Col. 14, Lines 7-9, The resulting predicted state 72 is determined from entering the segregated data, which includes both the operational data and the environmental data, applied with the time evolution model.  Thus, the predicted state 72 is equilvalent to categorizing the segregated data according to the time evolution model, and this step is continuously performed until the system determines that an event flag has occurred (see Schimert, Col. 14, Lines 13-19).).

Claims 3 and 11, Schimert further teaches:
The external environmental factors include at least one of air temperature, air pressure, humidity and sea water temperature (Schimert, Col. 1, Lines 25-28, Environmental influences include air temperature.).

Allowable Subject Matter
Claims 4-5, 8, 12-13, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-7 and 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Schimert et al. (U.S. 8,600,917 B1) is determined to be the closest related prior art of record.  Schimert discloses a system for utilizing a time evolution model for monitoring the operational characteristics of a mechanical system along with measured environemtal data (see Schimert, Figs. 4A and 4B).  Schimert combines operational and environment data into an empirical model, applying the combined data into a time evolution model, generating a predicted state of the mechanical system, and then comparing the predicted state to the received data.  Schimert, however, does not teach having a first and second criterion, designated by an operator, e.g. a human operator, and further does not teach categorizing the machine monitoring variables into a first, second, or third group dependent on the degree of correlation value in comparison with the first and second criterion.  Furthermore, it would not have been obvious to one of ordiary skill in the art to modify the teachings of Schimert to include the missing limitations without using improper hindsight reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dobler (U.S. 2015/0081599 A1) discloses a system for determining a failure of an electrical device utilizing data regarding the surrounding environment.
Maruyama (U.S. 10,618,202 B2) discloses a system for diagnosing a failure of an injection molding machine.
Lavid Ben Lulu et al. (U.S. 2018/0348747 A1) discloses a system for unsupervised root cause anlysis of mahine failures using sensor data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170.  The examiner can normally be reached on 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J YANG/Primary Examiner, Art Unit 2683